Title: From Alexander Hamilton to Benjamin Lincoln, 18 December 1790
From: Hamilton, Alexander
To: Lincoln, Benjamin


Treasury Department Dec. 18th. 1790
Sir
Your letter relative to the cutter was duly received, but it appearing from the information collected on that subject that the cost of those boats would exceed the sum contemplated by the legislature the whole business has been suspended ’till this time. I am however now engaged in the adjustment of it.
I observe your intention of œconomizing with regard to the Harbor boat, of your disposition to do which in all public expenditures I have no doubt.
Mr. Burgess’s brig appears to me not entitled to the privileges of an American Bottom. Reserving all other objections, I am of opinion that she is debarred by the 5th. Section of the Act for registring vessels &c. from being “deemed a vessel of the United States,” and consequently that the owners and importers in her are not entitled to the privileges appropriated to those who own and import in American ships.
I am Sir   Your obedient servant
A Hamilton
Benjamin Lincoln Esq.Collector, Boston.
